Name: Commission Regulation (EEC) No 3814/90 of 19 December 1990 laying down the level of the accession compensatory amounts for milk and milk products applicable from 1 January 1991 in trade between Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  agricultural policy
 Date Published: nan

 29 . 12 . 90No L 366/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3814/90 of 19 December 1990 laying down the level of the accession compensatory amounts for milk and milk products applicable from 1 January 1991 in trade between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Comunity, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applicable to trade in agricultural products between Spain and Portugal (1), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 3640/90 of 1 1 December 1990 laying down general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the accession of Portugal (2), and in particular Article 6 thereof, Whereas Articles 310 (2) and 311 of the Act of Accession of Spain and Portugal lays down the rules for estab ­ lishing the accession compensatory amounts applicable in trade between the Community of Ten and Portugal ; whereas, pursuant to Article 3 of the abovementioned Regulation, the same rules are to be applied in trade between Portugal and Spain ; Whereas , however, such a fixation is not necessary for products derived exclusively from sheep and/or goats milk, taking into account the market prices for these products ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable in trade between Spain and Portugal for the milk and milk products listed in the Annex hereto shall be as shown in the Annex. However, no accession compensatory amount shall be applicable in respect of the milk products falling within CN codes 0401 , 0402 , 0403 and 0404 containing goat's or sheep's milk or cream. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communties. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 367, 31 . 12 . 1985, p . 7 . (2) OJ No L 362, 27 . 12 . 1990, p . 3 . No L 366/2529 . 12 . 90 Official Journal of the European Communities ANNEX Accession compensatory amounts applicable in trade between Spain and Portugal (Amounts to be charged on imports and granted on exports by Spain unless otherwise indicated) CN code . Decription of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 0401 Milk and cream, fresh not concentrated nor containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream C) ex 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream : 0402 10 - in powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % : not containing added sugar or other sweetening matter, for human consumption (2)  \ other (containing sugar or other sweetening matter)   in powder, granules or other solid forms, of a fat content, byweight, exceeding 1,5 % : 0402 21 not containing added sugar or other sweetening matter : with a fat content, by weight, not exceeding 27 % 3,98 with a fat content, by weight, exceeding 27 % but not exceeding 45 °/o 7,24 with a fat content, by weight, exceeding 45 % 7,22 0402 29 other : with a fat content, by weight, not exceeding 27 % : 0402 29 11 special milk for infants, in hermetically sealed containers of a net content not exceeding 500 g, with a fat content, by weight, exceeding 10 % 0,0398 per kg (4) other 0,0398 per kg (4) with a fat content, by weight, exceeding 27 % but not exceeding 45 % 0,0724 per kg (4) with a fat content, by weight, exceeding 45 % 0,0722 per kg (4)  other (not in powder, granules or other solid forms) : 0402 91 not containing added sugar or other sweetening matter : ( with a fast content, by weight, not exceeding 8 % 4,29 with a fat content, by weight, exceeding 8 % but not exceeding 10 % 4,29 with a fat content, by weight, exceeding 10 % C) 0402 99 other : with a fat content, by weight, not exceeding 9,5 % - C) with a fat content, by weight, exceeding 9,5 % C) No L 366/26 Official Journal of the European Communities 29 . 12 . 90 CN code Decription of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa, excluding products manufactured exclusively from goat's and sheep's milk and cream : 0403 10  Yoghurt : not flavoured nor containing added fruit or cocoa : not containing added sugar or other sweetening matter other &lt;'&gt; C) 0403 90  other : not flavoured nor containing added fruit or cocoa : not containing added sugar or other sweetening matter other C) ' 0 ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents , whether or not containing added sugar or other sweetening matter, not elsewhere specified or included excluding products manufactured exclusively from goat's and sheep's milk and cream : 0404 10  whey, whether or not concentrated or containing added sugar or other sweetening matter 33,30 (10) Q404 90  other (') : not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight : not exceeding 42 °/o and of a fat content, by weight : 0404 90 1 1 not exceeding 1,5 %  0404 90 13 exceeding 1,5 % but not exceeding 27 % 3,98 0404 90 19 exceeding 27 % exceeding 42 °/o , and of a fat content, by weight : 7,24 0404 90 31 not exceeding 1,5 %  0404 90 33 exceeding 1,5 % but not exceeding 27 % 3,98 0404 90 39 exceeding 27 % other, of a protein content (nitrogen content x 6,38), by weight : not exceeding 42 % , and of a fat content, by weight : 7,24 0404 90 51 not exceeding 1,5 %  0404 90 53 exceeding 1,5 % but not exceeding 27 % 0,0398 per kg ( «) 0404 90 59 exceeding 27 % exceeding 42 %, and of a fat content, by weight : 0,0724 per kg (4) 0404 90 91 not exceeding 1,5 %  29 . 12 . 90 Official Journal of the European Communities No L 366/27 CN code Decription of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0404 90 93 exceeding 1,5 % but not exceeding 27 °/o 0,0398 per kg (4) 0404 90 99 exceeding 27 % 0,0724 per kg (4) 0405 Butter and other fats and oils derived from milk : 0405 00 10 - of a fat content, by weight, not exceeding 85 % : of a fat content, by weight, of less than 80 % of a fat content, by weight : of at least 80 % , but less than 82 % of at least 82 % , but less than 84 % of at least 84 % 0,1887 O (10) 15,10 O 15,47 (10) 0,1887 (0 ( ,0) 0405 00 90  other 0,1887 O (10) 0406 Cheese and curd : ex 0406 10 - fresh cheese (including whey cheese), not fermented, and curd (excluding cheese manufactured exclusively from sheep's or goat's milk) : 16,66 0406 20  grated or powdered cheese, of all kinds : 0406 20 10 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs  0406 20 90 other 13,12 0406 30 - processed cheese, not grated or powdered : 0406 30 10 in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale , of a fat content by weight in the dry matter, not exceeding 56 °/o 9,17 0406 30 31 0406 30 39 0406 30 90 other 22,43 ex 0406 40 00  blue-veined cheese (excluding cheese manufactured exclu ­ sively from sheep's or goat's milk) 3,42 ex 0406 90  other cheese (excluding cheese manufactured exclusively from sheep's or goat's milk) : ex 0406 90 11 for processing other : ' 22,43 ex 0406 90 13 Emmentaler 9,17 ex 0406 90 15 Gruyere, Sbrinz 9,17 ex 0406 90 17 BergkSse, Appenzell , Vacherin fribourgeois, Vacherin Mont d'Or and Tfete de Moine 9,17 ex 0406 90 19 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs  No L 366/28 Official Journal of the European Communities 29. 12 . 90 CN code Decription of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 0406 90 21 Cheddar 22,43 ex 0406 90 23 Edam 12,40 ex 0406 90 25 Tilsit 12,40 ex 04Q6 90 27 Butterkase 12,40 ex 0406 90 29 Kashkaval Feta : 12,40 ex 0406 90 31 of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles  ex 0406 90 33 other 12,40 ex 0406 90 35 Kefalotyri 12,40 ex 0406 90 37 - Finlandia 12,40 ex 0406 90 39 Jarlsberg other; 12,40 0406 90 50 cheese of sheep's milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles other : of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter : not exceeding 47 % : 0406 90 61 Grana Padano, Parmigiano Reggiano  0406 90 63 Fiore Sardo, Pecorino  ex 0406 90 69 other 13,49 exceeding 47 % but not exceeding 72 °/o 12,40 exceeding 72 % : ex 0406 90 91 fresh cheese, fermented 15,66 ex 0406 90 93 &gt; other other : 15,66 ex 0406 90 97  fresh cheese, fermented 16,33 ex 0406 90 99 other 16,33 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : 1702 10  lactose and lactose syrup (") : 1702 10 90 other 19,29 (10) 29. 12 . 90 Official Journal of the European Communities No L 366/29 CN code Decription of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 2106 Food preparations not elsewhere specified or included : 2106 90 - other : flavoured or coloured sugar syrups : l other : 2106 90 51 lactose syrup 19,29 O (') The compensatoy amount per 100 kg net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg net of the product multiplied by ECU 0,0429,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kg net of the product multiplied by ECU 0,009818 . (l) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979, p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29. 12. 1984, p. 65) or those imported into Spain under the arrangements laid down in Commission Regulation (EEC) No 1624/76 (OJ No L 186, 6. 7 . 1976, p. 9). , (') The compensatory amount per 100 kg net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg of the product multiplied by ECU 0,0429,  an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kg net of the product multiplied by ECU 0,107998 . (') The compensatory amount per 100 kg net of these products shall be equal to the sum of :  the amount per kilograms indicated multiplied by the weight of milk an cream contained in 100 kg of finished product,  an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. (') The compensatory amount per 100 kg net of these product shall be equal to the sum of:  the amount indicated,  an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. (') The compensatory amount per 100 kg net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kg net of the - product, multiplied by ECU 0,0429,  an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kg net of the product mulitplied by ECU 0,107998,  an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. (') The compensatory amount for 100 kg net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kg of finished product. (a) Where the products falling within this code are subject to the measures laid down in Commission Regulations (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9), (EEC) No 570/88 (OJ No L 55, 1 . 3 . 1988 , p. 31 ) or (EEC) No 429/90 (OJ No L 45, 21 . 2. 1990, p. 8), no accession compensatory amount is to apply. (') The accession compensatory amount for products comprising various milk' products is equal to the sum of the compensatory amounts applicable to each of the constituents taking account of the quantities incorporated. (") Amount to be charged on imports and granted on exports by Portugal . (") In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3 . 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 1702 10 90. NB: In the case of goat's and sheep's milk and cream and the products manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods , supplemented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the product in question was manufactured exclusively from sheep's or goat's milk.